Citation Nr: 1760159	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-19 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected lumbosacral strain.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1983 to February 1987.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A hearing has not been requested.  

In July 2017, the Board remanded the Veteran's claims to obtain a VA examination that complies with Correia and an opinion regarding whether certain evidence supports a diagnosis of radiculopathy.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

A remand is required to address an apparent discrepancy in the Veteran's medical records regarding whether he has radiculopathy.  Several records, primarily VA examinations, have stated that the Veteran does not have radiculopathy.  But other medical records and the Veteran's own reports of symptomatology are consistent with radiculopathy.    

Several pieces of medical evidence suggest that the Veteran could have radiculopathy.  A recent VA medical record lists "history of lumbar radiculopathy" as part of the Veteran's "Past Medical History."  See April 2017 VA urgent care note.  At least two other records from 2015 indicate "[l]umbar radiculopathy."  See July 2015 VA primary care outpatient note; May 2015 VA physical therapy note.  A March 2013 VA primary care outpatient note states that the Veteran has "lower back pain that seems now to be worse when he sits causing numbness in his legs and other type [sic] of radicular pattern" and that the back pain "sounds to be radicular and now is more positional in the sitting position."  See Legacy Content Manager Documents (receipt date June 6, 2014, pages 96 and 99 of 260).  The "Impression" section of a September 2009 VA back examination reads: "Multilevel degenerative changes including a left lateral disc protrusion at L3-L4 compressing the exiting left L3 nerve root."  That examiner recommends "correlation for right-sided L2 radiculopathy" and "correlation for left-sided L3 and L4 radiculopathy."  

Medical records also contain lay statements by the Veteran that appear to be consistent with radiculopathy.  In a February 2016 VA medical record, the Veteran describes "occasional left leg pain."  In a July 2015 VA medical record, the Veteran states that he "has noticed a 2 week history of severe leg spasms that alternate in his upper or lower legs, especially at night" and complains of "leg cramping for 2 weeks and increased urination."  In an October 2010 VA medical record, the Veteran describes "[l]ow back pain with left leg pain."  The Veteran is competent to report these symptoms because they are within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).    

In July 2017, the Board remanded the Veteran's claims to obtain an opinion regarding whether certain evidence supports a diagnosis of radiculopathy.  That opinion reads in part: "There is no objective clinical evidence of record at the time of this exam to substantiate a diagnosis of radiculopathy."  See October 2017 VA medical opinion.  This opinion is consistent with VA medical opinions dated May 2016 and July 2013, a December 2010 VA medical record, and a May 2007 VA examination.

There are three problems with the October 2017 VA medical opinion.  First, it does not address VA medical records that specifically reference radiculopathy.  Second, the medical opinion does not address lay statements by the Veteran that appear consistent with radiculopathy.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that a medical opinion cannot be premised on an absence of evidence while ignoring lay statements regarding symptomology).  Third, even assuming that the medical evidence cited above does not constitute clinical evidence of radiculopathy, the opinion lacks a reasoning explaining why.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning.").  For these reasons, the October 2017 VA medical opinion is inadequate.  A new medical opinion is required.    

The Veteran's claim of entitlement to a total disability rating due to individual unemployability (TDIU) is inextricably intertwined with the increased rating claim remanded for further development.  Accordingly, they must be considered together, and thus a decision by the Board on the Veteran's TDIU claim would at this point be premature.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

VA treatment records to September 5, 2017, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from September 6, 2017, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from September 6, 2017, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, an examiner, other than the examiner selected to provide the October 2017 VA medical opinion, should review the entire claims file and provide the following opinion:

Whether the Veteran suffers from radiculopathy or any other neurological impairment related to his lumbar spine disorder.  

In rendering this opinion, the examiner must address the evidence described in the "REMAND" section of this decision, particularly the "Impression" section and "recommendations" in the September 2009 VA back examination, and attempt to resolve the apparent discrepancy regarding whether the Veteran has radiculopathy or any other neurological impairment.  A complete rationale should be given for all opinions and conclusions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

